DETAILED ACTION
Status of the Claims
	Claims 1, 3, 6-7, 9-18, 20-21, 24-25, 28 and 33-36 are pending in the instant application. Claims 14-16, 25 and 36 have been withdrawn based upon Restriction/Election. Claims 1, 3, 6-7, 9-13, 17-18, 20-21, 24, 28 and 33-35 are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date for claims 1, 6-7, 10, 12, 20-21 and 24 has been determined to be 09/19/2013, the filing date of document PORTUGAL 107166. 
	The U.S. effective filing date for claims 3, 9, 11, 13, 17, 18, 28 and 33-36 has been determined to be 09/16/2014, the filing date of the instant application. The examiner finds no support for the subject matter of claims 3, 9, 11, 13, 17, 18, 28 and 33-36 in the document PORTUGAL 107166. Specifically regarding claim 34, PORTUGAL 107166 has support for the species caffeine-glutaric acid cocrystal but does not provide support for the species carbamazepine-nicotinamide.
Support for New Claims
	Applicants have not provided support for new claims 34-36 which is required to be fully responsive (MPEP §714.02). The examiner has reviewed the disclosure of PORTUGAL 107166 and the instant Application and finds support for claims the subject matter of claim 34 in Example 3 of the instant Application for the species carbamazepine-nicotinamide cocrystal (p. 16, Example 3). The examiner finds support for a jacketed beaker in Example 1 (p. 12, lines 6-9). The examiner does not find support for instant claim 36 reciting “wherein the method does not employ shear nor pressure to mix the at least first substance and a second substance.” However claim 36 is currently withdrawn based on Applicants election of species discussed below.
Election of Species
	Applicants election of species (reply filed 07/16/2018) of shear or pressure was “employing shear to facilitate the mixture entanglement of the components in the mixture” (item b) and “promoting shear using paddles” (item c). Accordingly, the subject matter of claim 36 stands withdrawn base on Applicants Election of Species in the reply filed 07/16/2018.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 6-7, 9-13, 17-18, 20-21, 24, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over PARADKAR (US 2011/0177136 A1) in view of OTAIGBE (US 6,171,433; published January, 2001); Velaga et al. (“Formation of Cocrystals from Stoichiometric Solutions of Incongruently Saturating Systems by Spray Drying,” ACS, 2010; Crystal Growth & Design, Vol. 10, No. 8, pp. 3302-3305); and Dhumal et al.1 (“Cocrystalization and Simultaneous Agglomeration Using Hot Melt Extrusion,” 2010, SPRINGER; Pharm. Res. Vol. 27, pp. 2725-2733).
Applicants Claims
	Applicant claims a method for making cocrystals with at least a first substance and a second substance which are able to form cocrystals, wherein the first substance is an active pharmaceutical ingredient (API) or a pharmaceutically acceptable derivative, such as a salt of an API, comprising: 
	(a) forming a molten mixture by heating the at last a first substance and a second substance to a temperature about equal to or above a first melting point and then increasing the temperature until total melting is observed, wherein the first melting point is the lower of the melting point of the first substance and the melting point of the second substance;
(b) feeding the molten mixture of the at least a first substance and a second substance into an atomizer; (c) atomizing the molten mixture to droplets; (d) solidifying the droplets to particles; and (e) collecting the particles; wherein the method does not utilize a plasticizing agent and does not utilize solvent (instant claim 1).
	Elected species: (a) a species of cocrystal is carbamazepine/nicotinamide (CBZ-NIC); (b) a species of shear or pressure to facilitate the mixture is shear; (c) a species of apparatus used to facilitate the mixture by shear or pressure is promoting shear using paddles; (d) a species of one or more functional matrix materials is a polymer; (e) a species of atomizing novel configuration is a pressure configured atomizing nozzle; and (f) a species of cooling gas or liquid is gaseous nitrogen (see reply filed on 07/16/2018).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            PARADKAR teaches cocrystallization and simultaneous agglomeration using hot melt extrusion (see whole document) including forming a co-crystal by mixing under conditions of prolonged and sustained conditions of shear and pressure (abstract). PARADKAR teaches that there is a need in the pharmaceutical field for improved methods of forming co-crystals ([0023]). PARADKAR teaches that “It is preferable that the method of the present invention is a continuous flow method. The ability to perform a synthetic method in a continuous process is a significant advantage compared with conventional batch methods. Advantages over a batch process include improved efficiency, simpler scale-up, consistent product characteristics, and reduced need for cleaning.” ([0032]).
	PARADKAR teaches their method includes the steps of (1) providing a first substance and a second substance, wherein the first and second substances are compatible to form a co-crystal; (2) mixing said first and second substances together and (3) exposing the mixture of said first and second substances to prolonged and sustained conditions of pressure and shear sufficient to form a co-crystal of said first and second substance ([0025]-[0027], claim 1). PARADKAR further teaches that the process is a continuous flow method (claim 3), the first substance is an active pharmaceutical ingredient (API), and wherein the pressure and shear are applied in a (screw-based) extrusion method (claims 8-13). PARADKAR further teaches that the method is performed solely with the first and second substances which are capable of forming co-crystal (claim 13) (instant claim 1, wherein the method does not comprise use of a plasticizing agent and does not comprise use of solvent). PARADKAR teaches that the method is preferably carried out, for at least a portion of the duration of the process, at a temperature around the melting point of the co-crystal forming substance with the lowest melting point, but can be slightly above the melting point ([0050], claim 16).
	PRADAKAR teaches the inclusion of suitable modifiers such as density modifiers (lactose, microcrystalline cellulose), binders (starch, celluloses, polyvinyl pyrrolidone, etc.), disintegrants (sodium starch glycolate, crosslinked polyvinyl pyrrolidone), and wetting agents ([0077]) (instant claim 18).
	PARADKAR further teaches that where more intense mixing and application of shear and pressure are required, this can be achieved by using mixing elements, especially mixing paddles ([0057]) (instant claim 13). PARADKAR further teaches “The effect of such mixing paddles is that the mixture is smeared between the pair of paddles and is thus subjected to relatively intense mixing at high shear and pressure.” (0057]).
	PARADKAR does not expressly teach that the viscosity is reduced, however the same step of mixing using paddles under high shear, accordingly the result would have been the same as well.
	PARADKAR teaches Example 6 in which carbamazepine:nicotinamide are mixed in a 1:1 stoichiometric relationship in a turbula mixer for 30 minutes and extruded with three different screw geometry configurations ([0182]-[0195]) (instant claim 1, elected species of co-crystal, CBZ-NIC; instant claims 3, 6, 7, 9-112).
	Regarding the specific melting temperature of the mixture (instant claim 17), whereas here, the co-crystal species are within the scope of the claimed invention the melting temperature would have been an inherent property of the combination (MPEP 2112.01).
	PARADKAR teaches the purity of the co-crystals can be at least 50%, preferably at least 75%, and most preferably at least 90% (w/w) ([0035]) (instant claim 28). PARADKAR teaches that active agents and their salts can be modified by forming co-crystals ([0004])(instant claim 33).
	Dhumal et al., consistent with the disclosure of PARADKAR2, teaches cocrystals by hot melt extrusion (see whole document), and particularly teaches their purpose was to explore hot melt extrusion (HME) as a scalable, solvent-free, continuous technology to design cocrystals in agglomerated form (abstract: Purpose). Dhumal et al. expressly teaches three different temperature profiles for the ibuprofen:nicotinamide (1:1) cocrystal formation by HME including T70, T80 and T90 (p. 2726, col. 2, §Cocrystallization in Hot Melt Extruder; p. 2727, Table 1). Dhumal et al. discloses the differential scanning calorimetry (DSC) profile for ibuprofen and nicotinamide, taken individually, indicates a single endothermic peak of 79°C for ibuprofen, a broad melting endotherm with an onset of 128°C, and the physical mixture (PM) of ibuprofen:nicotinamide 1:1 showed an endothermic peak at 74°C followed by another melting endotherm at 90°C, and “The first endotherm could be attributed to the eutectic temperature of the mixture, and the latter indicates melting point of the cocrystal.” (p. 2728, §Results and Discussion, lines 1-9). The examiner notes that the T70 HME profile has a maximum temperature of 70°C, the T80 HME profile has a maximum temperature of 80°C, and the T90 HME profile has maximum temperature of 90°C, each of the profiles including different temperatures in the different zones (see Table 1). The melting point of the PM of ibuprofen:nicotinamide 1:1 being indicated at 90°C.
	Dhumal et al. teaches that “The effect of process variables on cocrystal formation was monitored by comparing the XRPD patters of ibuprofen, PM and the extruded product.” (p. 2729, col. 1, lines  1-3). And that “XRPD patterns (Fig. 3) of the batches produced at T70 showed the appearance of a small new peak at 2θ=6 indicated large portion of unreacted ibuprofen in the final product.” (p. 2729, col. 1, lines  9-12). And that “XRPD patterns (Figs. 4, 5 and 6) of the batches produced at 80°C (T80) and 90°C (T90) showed the appearance of a prominent cocrystal peak with an associated suppression of the ibuprofen peak, indicating a dramatic improvement in cocrystal content.” (p. 2729, col. 1, lines 17-21). Dhumal et al. further teaches that “Cocrystal peak intensities were higher for batches produced at T90 than for those produced at T80.” (p. 2729, col. 2, lines 3-5). Dhumal et al. further teaches that “Cocrystal purity was found to improve with increasing processing temperature from T80 to T90 for almost all batches, even though both temperature profiles are above eutectic temperature. This can be explained by viscosity of the melt decreasing at higher processing temperatures leading to an improved interaction and mass transfer.” (p. 2730, col. 1, lines 19-25).
	
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARADKAR/Dhumal et al.  is that PARADKAR/Dhumal et al.  do not expressly teach the process steps of atomization of the molten mixture to form the CBZ-NIC co-crystal.
	OTAIGBE teaches a method for making polymer particulates, such as spherical powder and whiskers, by melting a polymer material under conditions to avoid thermal degradation, atomizing the melt using gas jet means in a manner to form atomized droplets, and cooling the droplets to form polymer particulates (abstract). OTAIGBE further teaches that the atomization parameters can be controlled to produce polymer particulates with controlled particle shape, particle size, and particle size distribution, e.g., atomization parameters can be controlled to produce spherical polymer powders (abstract).
	OTAIGBE teaches that the polymer composition is heated to melt in a crucible (10) and once the polymer melt reaches the selected atomization temperature, the stopper rod (15) is pressurized by its pneumatic actuator to seal on the pour tube seat (12a), then the atomization gas is supplied from the 6000 psi nitrogen canister or other source (S2) to the atomizing nozzle (3) via conventional dome regulator (R1), pneumatic high pressure valve (VV) and high pressure stainless steel gas line (L2), and the crucible is pressurized with nitrogen to about 15 psi, the stopper rod (15) is lifted from the pour tube seat (12a) and the molten polymer is forced in stage 2 by the prevailing crucible gas pressure through the pour tube (12) for atomization in stage 3 by the atomizing nozzle (30) (col. 7, lines 23-67, and Figures). OTAIGBE further teaches that “Upon contact with the atomization gas, the molten polymer is atomized in stage 3 into a spray of fine droplets, FIG. 5b. These droplets are subsequently cooled in air in the atomization chamber A, which is 2 feet by 2 feet in cross-section and 6 feet in length. The droplets solidify and fall of their own weight in a chamber A in stage 5 and then fall into the collection chamber CC in stage 6 as fine polymer particles whose shape, size and size distribution depends on the nature of the polymer atomized and the atomizing conditions used.” (col. 8, lines 23-32). OTAIGBE does not expressly teach that the air in the chamber (A) is nitrogen but clearly does teach that nitrogen gas is used as the atomization gas injected under high pressure into chamber (A) and “are allowed to drop under force of gravity of their own weight in chamber A and under the influence of  the expanding high-pressure gas into the collection chamber CC.” (col. 4, lines 29-33). One of ordinary skill in the art would recognize that an expanding high-pressure gas, absent external heat input, would been a cooled gas.
	OTAIGBE further teaches that an auger screw feed system with controlled heating zones can be used to feed molten polymer to atomization stage 3 (col. 4, lines 17-19).
	Velaga et al. teaches that “Spray drying is a method of producing dry powders from a solution or a suspension by rapidly evaporating the solvent in a fraction of a second with a hot air stream. This is one of the preferred technologies for material processing and scale-up in the pharmaceutical and food industries because it is a fast, continuous, and one-step process. The technique has been use for engineering particles with the distinctive physical properties (i.e. shape, size, density, and surface properties) required to tackle various drug delivery challenges.” (p. 3302, col. 2, second paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method of making CBZ-NIC cocrystal from a melt thereof by hot melt extrusion including a range of temperatures up to and including the melting point of the cocrystal, as suggested by PARADKAR and Dhumal et al., and further to modify the method of PARADKAR/Dhumal et al.  per the teachings of Velaga et al. to a fast, continuous, and one-step process by spraying the molten CBZ-NIC per the teachings of OTAIGBE because the spraying of the molten CBZ-NIC would have combined the advantages of holt melt extrusion (free of solvents, simple procedures and uniform product quality) and spray drying while producing a CBZ-NIC cocrystal powder where control of the particle size, particle shape and size distribution can be achieved, as taught by OTIAGBE (col. 3, lines 15-16)
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to modify the methods of PARADKAR based upon the description of OTAIGBE. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over PARADKAR in view of OTAIGBE; Velaga et al.; and Dhumal et al., as applied to claims 1, 3, 6-7, 9-13, 17-18, 20-21, 24, 28, 33 and 34 above, and further in view of VERDOES (US 2013/0287666; published October, 2013).
Applicants Claims
	Applicant claims a method for making cocrystals, as discussed above. Applicant further claims step (a) (claim 1) comprising feeding the at least a first substance and a second substance through a feed line and into a beaker and circulating a heated fluid around the feed line and/or the beaker (instant claim 35).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            PARADKAR teaches cocrystallization and simultaneous agglomeration using hot melt extrusion, as discussed above and incorporated herein by reference.
Dhumal et al. teaches cocrystals by hot melt extrusion and particularly teaches their purpose was to explore hot melt extrusion (HME) as a scalable, solvent-free, continuous technology to design cocrystals in agglomerated form, as discussed above and incorporated herein by reference.
	OTAIGBE teaches a method for making polymer particulates, such as spherical powder and whiskers, by melting a polymer material under conditions to avoid thermal degradation, atomizing the melt using gas jet means in a manner to form atomized droplets, and cooling the droplets to form polymer particulates, as discussed above and incorporated herein by reference.
	Velaga et al. teaches the advantages of spray drying in the pharmaceutical and food industries, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of PARADKAR et al.  is that PARADKAR et al.  do not expressly teach the use of a jacketed beaker (vessel) for the step of forming a molten mixture of the cocrystal precursor substances.
	VERDOSES teaches a process for the purification of phosphoric acid including forming phosphoric acid crystals (i.e. a crystallization process), and particularly including a jacketed vessel and a batch crystallizer / feed storage tank (Figure 3; [0046]-[0047]). OTAIGBE teaches “In an illustrative embodiment of the present invention, polymer material is heated in a melting vessel to an atomization temperature” and “A Stream of molten polymer is Supplied from the melting vessel to an atomizing nozzle […]” (col. 2, lines 25-26 & 36-37; claim 5). OTAIGBE does not teach the vessel is a jacketed vessel, however it would have been prima faice obvious to heat the cocrystal physical mixture (i.e. mixture of carbamazepine/nicotinamide (CBZ-NIC)) to a melting temperature of the cocrystal as suggested by Dhumal et al. to improve the yield/purity of the cocrystals obtained during processing and to shorten the mixing time in the twin screw shear device prior to atomization of the mixture. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method of making CBZ-NIC cocrystal from a melt thereof by hot melt extrusion including a range of temperatures up to and including the melting point of the cocrystal, as suggested by PARADKAR and Dhumal et al., and further to modify the method of PARADKAR/Dhumal et al.  per the teachings of Velaga et al. to a fast, continuous, and one-step process by spraying the molten CBZ-NIC per the teachings of OTAIGBE because the spraying of the molten CBZ-NIC would have combined the advantages of holt melt extrusion (free of solvents, simple procedures and uniform product quality) and spray drying while producing a CBZ-NIC cocrystal powder where control of the particle size, particle shape and size distribution can be achieved, as taught by OTIAGBE (col. 3, lines 15-16); and to heat the cocrystal physical mixture (i.e. mixture of carbamazepine/nicotinamide (CBZ-NIC)) to a melting temperature of the cocrystal as suggested by Dhumal et al. to improve the yield/purity of the cocrystals obtained during processing and to shorten the mixing time in the twin screw shear device prior to atomization of the mixture.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to modify the methods of PARADKAR based upon the description of OTAIGBE. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 01/03/2020 have been fully considered but they are not persuasive.
	Applicants argue that the combination of cited references, and particularly PARADKAR suggest heating the co-crystal forming substance until total melting is reached, as required by amended claim 1 (p. 8, first full paragraph).
	In response the examiner points Applicants to Dhumal et al. (cited in the Non-Final Rejection dated 09/06/2019) and relied on herein expressly teaching heating to the melting point of the cocrystal for a physical mixture of the cocrystal precursors resulted in increased yield and purity of the target cocrystal. The Dhumal et al. reference being a non-patent literature document consistent with the PARADKAR patent document and therefore considered representative of the work therein. Thus, the prior art considered as a whole does suggest heating to the melting temperature of the cocrystal and further suggests using heating profiles including first temperature and a second temperature, the latter being the melting point of the cocrystal.
	Applicants further argue that PARADAKR teaches away from heating temperatures required for total melting and does not teach or suggest a stepwise melting process (p. 8, last three lines).
	In response the examiner again directs Applicant to the Dhumal et al. reference, and particularly Table 1 teaching different heating profiles up to the melting point of the cocrystal used, as detailed above.
Conclusion
	Claims 1, 3, 6-7, 9-13, 17-18, 20-21, 24, 28 and 33-35 are pending and have been examined on the merits. Claims 1, 3, 6-7, 9-13, 17-18, 20-21, 24, 28 and 33-35 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                   


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited in the Non-Final Rejection dated 09/06/2019, p. 15, 2nd paragraph; and cited on form PTO-892 non-patent literature document “W”.
        2 PARADAKAR inventors are all listed authors on Dhumal et al., and subject matter of PARADAKAR, Examples 1-3, including a co-crystal of ibuprofen:nicotinamide by hot melt extrusion is the same as that of Dhumal et al., and expressly stating that “We have invented a scalable HME technology to produce pharmaceutical cocrystals (24).” with reference 24 citing WO 2010/013035 A1, corresponding to PCT/GB2009/050924 cited on the face of PARADAKAR.